DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 23 September 2022), Claims 1-20 are pending and Claims 21-23 are canceled.
Based on the current set of claims (Claims, 23 September 2022), Claims 1, 2-3, 5-6, 7, 8-12, 14-18, and 20 are amended.

Response to Arguments
Applicant’s arguments regarding the objection of Claims 1, 2-3, 5-6, 8-17, and 20 (Remarks, 23 September 2022, Pg. 11 of 18, Claim Objections) have been fully considered and are persuasive.  The objection of Claims 1, 2-3, 5-6, 8-17, and 20 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 7-17 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claims 7-17 and 20 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments regarding the rejection of Claim 1 and Claim 4 have been fully considered but they are not persuasive.
Applicant argues (1) Anderson fails to disclose that “the slow control information comprises frequency resource assignment and predefined control information” because “Anderson fails to involve predefined control information” (Remarks, 26 October 2022, Pgs. 12-13 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4), (2) “Andersson fails to teach that the predefined control information such as the MCS or MIMO information are included in the slow control information” because “paragraph [0086] of Andersson” does not disclose (Remarks, 26 October 2022, Pgs. 12-13 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4), and (3) “Andersson fails to teach “in a case of not obtaining second control information from the base station, determining a transmission configuration parameter of a data channel according to the first control information and preset control information” (Remarks, 26 October 2022, Pgs. 13-14 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4).
With regard to Applicant’s first argument that Anderson fails to disclose that “the slow control information comprises frequency resource assignment and predefined control information” because “Anderson fails to involve predefined control information” (Remarks, 26 October 2022, Pgs. 12-13 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4), Examiner respectfully disagrees.  The issue here is whether Examiner’s interpretation of predefined control information is appropriate in consideration of the rejection.  Applicant is reminded that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Here, Applicant’s specification does not provide a specific definition as to what information entails preset control information.  The broadest reasonable interpretation of “preset control information” is control information, which is predefined or preset.  Examiner’s rejection correlates “preset control information” to MCS or MIMO information in the slow control information because MCS and/or MIMO information is control information, which is set between the base station and the terminal, prior to the transmission and/or reception for a number of subframes after receipt of the slow control information (Andersson, ¶83 & ¶86).
With regard to Applicant’s second argument that “Andersson fails to teach that the predefined control information such as the MCS or MIMO information are included in the slow control information” because “paragraph [0086] of Andersson” does not disclose (Remarks, 26 October 2022, Pgs. 12-13 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4), Examiner respectfully disagrees.  The issue, here, is whether the slow control information of Andersson contains MCS or MIMO information.  Andersson discloses the reduction of payload associated with fast control information by shifting control information from the fast control information to the slow control information when the control information is applicable for a plurality of subframes (Andersson, ¶83 & ¶86).  Applicant’s assertion that “Andersson fails to teach that the predefined control information such as the MCS or MIMO information are included in the slow control information” is incorrect.  Andersson clearly states that payload reduction is achieved by shifting MCS or MIMO information, when applicable to a plurality of subframes, to the slow control information to reduce the payload of fast control information (Andersson, ¶83 & ¶86).
With regard to Applicant’s third argument that “Andersson fails to teach “in a case of not obtaining second control information from the base station, determining a transmission configuration parameter of a data channel according to the first control information and preset control information” (Remarks, 26 October 2022, Pgs. 13-14 of 18, Claim Rejection – 35 USC §102, Amended Claim 1 and Claim 4), Examiner respectfully disagrees.
First, Examiner notes that the limitation, at issue, is a conditional limitation.  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016)).  Here, the contingent limitation, (i.e. “in a case of not obtaining second control information from the base station”) is not a condition that is required to occur, therefore the entire limitation is not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.
Second, Examiner argues that Andersson does, in fact, disclose the limitation at issue.  Andersson discloses that the UE “may receive control information sPDCCH3 (also referred to as fast control information)” (Andersson, ¶170 & Fig. 17 (1705)), which is interpreted to mean that the UE may receive the fast control information or may not receive the fast control information.  Therefore, the condition is met when assuming that the UE does not receive the fast control information.  Furthermore, Andersson further discloses receiving the shortened Physical Downlink Shared Channel (sPDSCH) (Andersson, ¶170 & Fig. 17 (1705)), which requires that the receiving device, namely the UE, determine the MCS and frequency assignment in order to actually receive/transmit data on the sPDSCH.
Applicant’s arguments regarding the rejection of Claim 7 have been fully considered and are persuasive.  The rejection of Claim 7 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 20170251465 A1; hereinafter referred to as “Andersson”).
Regarding Claim 1, Andersson discloses a transmission method, comprising: 
receiving, through a first control channel, first control information sent by a base station (¶166 & Fig. 17 (1703), Andersson discloses receiving, by a user equipment (UE) from a base station (BS), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
in a case of not obtaining second control information from the base station, determining a transmission configuration parameter of a data channel according to the first control information and preset control information (¶166 & Fig. 17 (1703->1705), Andersson discloses that the UE may receive fast control information on a shortened Physical Downlink Control Channel (sPDCCH).  ¶83 & ¶166, Andersson discloses that the slow control information comprises frequency resource assignment and predefined control information.  Examiner correlates predefined control information of the slow control information to "preset control information"); and 
performing a data transmission according to the transmission configuration parameter of the data channel (¶170 & Fig. 17 (1707), Andersson discloses receiving, by the UE from the BS, data over at least one sPDSCH according to information in the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); 
wherein the first control information and the second control information are used for jointly indicating a transmission configuration of the data channel (¶170 & Fig. 17 (1705->1707), Andersson discloses that the slow control information and the fast control information are used to receive, by the UE from the BS, data over at least one sPDSCH); or the first control information and the preset control information are used for jointly indicating a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).
Regarding Claim 2, Andersson discloses the method of claim 1.
Andersson further discloses the case of not obtaining the second control information from the base station comprises one of: 
a case one: 
the first control information comprises a presence indication used for indicating presence of the second control information (¶89, Andersson discloses that slow control information may indicate the presence of fast control information by configuring the sPDCCH candidate resources where the fast control information is obtained), but the second control information is not correctly detected (¶91, Andersson discloses unsuccessfully decoding, by the UE, control information located on a shortened Physical Downlink Control Channel (sPDCCH) if the BS is using the same resources for PDSCH assignments); or 
a case two: 
the first control information does not comprise a presence indication used for indicating presence of the second control information (¶87, Andersson discloses that the slow control information may not indicate the resources for the fast control information by configuring the sPDCCH resources by higher layer signaling).
Regarding Claim 4, Andersson discloses an uplink receiving method, comprising: 
sending, through a first control channel, first control information to a terminal (¶166 & Fig. 17 (1703), Andersson discloses transmitting, by a base station (BS) to a user equipment (UE), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
determining, according to the first control information and preset control information, a transmission configuration parameter of a data channel for performing a data transmission with the terminal (¶166 & ¶170 & Fig. 17 (1703), Andersson discloses determining, by the BS, the frequency assignment information of the slow control information and the predefined control information of the slow control information for transmission to the UE in order to perform a data transmission on the PDSCH); and 
receiving, through the transmission configuration parameter, data sent by the terminal (¶170 & Fig. 17 (1705->1707), Andersson discloses transmitting, by the BS from the BS, data over at least one sPDSCH based on the frequency assignment information of the slow control information and the predefined control information of the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); wherein the first control information and the preset control information jointly indicate a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).
Regarding Claim 18, Andersson discloses a transmission apparatus, applied to the method of claim 1, configured in a terminal.
Andersson further discloses a terminal comprising: 
a first processor and a first memory (¶36 & Fig. 3, Andersson discloses a user equipment (UE) comprising a processor 303 and memory 307); 
wherein the first memory stores a transmission program, and the transmission program, when executed by the first processor (¶36 & Fig. 3, Andersson discloses that the memory 207 stores computer readable program code for execution by the processor 203), comprises: 
an information receiving module (¶36 & Fig. 3, Andersson discloses that the UE further comprises transceiver 201), configured to receive, through a first control channel, first control information sent by a base station (¶166 & Fig. 17 (1703), Andersson discloses receiving, by a user equipment (UE) from a base station (BS), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
a channel determination module (¶36 & Fig. 3, Andersson discloses a processor 303), configured to: 
in a case of not obtaining second control information from the base station, determine a transmission configuration parameter of a data channel according to the first control information and preset control information (¶166 & Fig. 17 (1703->1705), Andersson discloses that the UE may receive fast control information on a shortened Physical Downlink Control Channel (sPDCCH).  ¶83 & ¶86 & ¶166, Andersson discloses that the slow control information comprises predefined control information common to all sub-subframes such as modulation and coding scheme (MCS) and/or MIMO information.  Examiner correlates predefined control information of the slow control information to "preset control information"); 
wherein the first control information and the second control information are used for jointly indicating a transmission configuration of the data channel (¶166 & ¶170 & Fig. 17 (1705->1707), Andersson discloses that the slow control information and the fast control information allow the UE to receive/transmit data on a PDSCH/PUSCH), or the first control information and the preset control information are used for jointly indicating a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel); and 
a data transmission module (¶36 & Fig. 3, Andersson discloses that the UE further comprises transceiver 301), configured to perform a data transmission according to the transmission configuration parameter of the data channel (¶170 & Fig. 17 (1707), Andersson discloses receiving, by the UE from the BS, data over at least one sPDSCH according to information in the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission).
Regarding Claim 19, Andersson discloses an uplink receiving apparatus, applied to the method of claim 4, configured in a base station.
Andersson further discloses the base station, comprising: 
a second processor and a second memory (¶35 & Fig. 2, Andersson discloses a base station (BS) comprising a processor 303 and memory 307); 
wherein the second memory stores an uplink receiving program, and the uplink receiving program, when executed by the second processor (¶35 & Fig. 2, Andersson discloses that the memory 207 stores computer readable program code for execution by the processor 203), comprises: 
an information sending module (¶35 & Fig. 2, Andersson discloses that the BS further comprises transceiver 201), configured to send, through a first control channel, first control information to a terminal (¶166 & Fig. 17 (1703), Andersson discloses transmitting, by a base station (BS) to a user equipment (UE), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); and 
a data receiving module (¶35 & Fig. 2, Andersson discloses that the BS further comprises transceiver 201), configured to: 
determine, according to the first control information and preset control information, a transmission configuration parameter of a data channel for performing a data transmission with the terminal (¶170 & Fig. 17 (1705->1707) & ¶79, Andersson discloses determining, by the BS, the frequency assignment information of the slow control information and the predefined control information of the slow control information for the transmission of the at least PDSCH/PUSCH), and 
receive, through the transmission configuration parameter, data sent by the terminal (¶170 & Fig. 17 (1705->1707), Andersson discloses transmitting, by the BS from the BS, data over at least one sPDSCH based on the frequency assignment information of the slow control information and the predefined control information of the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); 
wherein the first control information and the preset control information jointly indicate a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-17 and 20 are allowed.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474